By the Court:
This appeal is by the defendant from a judgment for $90. The answer admits that the defendant was liable to the plaintiff for the reñí of the property, but avers that the amount due was only $70. The proof as to the value of the rents was conflicting, and we cannot disturb the judgment on the ground that it was not justified by the evidence, in respect to the amount due. The appeal is frivolous, and was apparently taken for delay. ;
Judgment affirmed, with fifty per cent, damages. Remittitur forthwith.